- significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul sep mh aa savings_plan company this letter constitutes notice that sec_412 of the internal_revenue_code code and sec_304 of the employee_retirement_income_security_act_of_1974 as amended erisa do not apply to the amendment to the salaried plan combined with the amendment of the savings_plan as described below sec_412 of the code and sec_304 of erisa provide that if a waiver of the minimum_funding_standard under sec_412 of the code and sec_303 of erisa is in effect with respect to a plan that is amended to increase the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable such extension shall not apply to any plan_year ending on or after the date on which such amendment is adopted sec_412 of the code and sec_304 of erisa provide that sec_412 of the code and sec_304 of erisa shall not apply to any plan amendment which the secretary of labor determines to be reasonable and which provides only de_minimis increases in the liabilities of the plan reorganization plan no which became effective date transferred the authority indicated in sec_412 from the secretary of labor to the secretary of treasury the salaried plan is a defined benefit pension which received a conditional waiver of the minimum_funding_standard in accordance with sec_412 of the code and sec_303 of erisa effective for the plan_year beginning date the savings_plan is a defined contribution profit-sharing_plan with a qualified_cash_or_deferred_arrangement under sec_401 of the code the company proposes to amend the salaried plan to cease future accruals and to add a new employer_contribution benefit under the savings_plan the amendment to cease accruals to the salaried plan would be effective as of the last day of the first calendar month in which all of the following conditions are satisfied a as determined by the vice president employee_benefits the plan_administrator has made a good_faith effort to deliver the notice required by section h of erisa to the participants and alternate payees who are entitled to such notice and the applicable advance notice period ie days has expired b as determined by the vice president employee_benefits all requirements to give prior notice to the service the department of labor the pension_benefit_guaranty_corporation or any other governmental agency have been met all required waiting periods have elapsed and all required approvals and permissions have been obtained eg a favorable ruling under sec_412 of the code after the cessation of accruals participants would not accrue any additional salaried plan benefits based on future service or compensation nor would any participant be permitted to retire under the salaried plan's disability retirement provisions unless the participant had substantially completed a disability retirement application prior to the cessation date however as required by sec_411 of the code the ability of a participant to become eligible for an early_retirement_benefit would be protected as would all optional forms of payment under the salaried plan in addition service for vesting purposes would continue to be recognized and interest credits would continue to be credited to existing cash balance accounts after the date accruals cease pursuant to the salaried plan's existing interest crediting provisions the amendment to the savings_plan would be effective as of the first day of the calendar month after accruals to the salaried plan cease under the amendment the company would implement a new employer_contribution under the savings_plan the contribution to be made on behalf of each participant would be determined under a formula that would mirror the current cash balance pay credit formula under the salaried plan which is based on a participant's combined number of years of age and service the amount of the employer_contribution if any that could not be contributed to a participant's savings_plan account due to code limitations would be paid directly to the employee as taxable wages certain employees who are disabled would also be eligible for an employer_contribution absent a further amendment of the savings_plan the amount that is contributed to the savings_plan is based on a set formula and is not discretionary on the part of the company the actuarial and other financial information furnished for the remaining years of the salaried plan's waiver amortization period show the amendment ceasing benefit accruals to the salaried plan will decrease required contributions to that plan by dollar_figure million for dollar_figure million for and dollar_figure million for and the savings_plan amendment will increase contributions to that plan by only dollar_figure million for dollar_figure million for and dollar_figure million for thus the cessation of benefit accruals in the salaried plan and the establishment of a new benefit in the savings_plan result in savings to the company of approximately dollar_figure million dollar_figure million and dollar_figure million for plan years and respectively as compared to the amount of employer contributions required to be made to the savings_plan if the proposed changes were not made over all three relevant plan years the cost effect is a savings of thus cessation of accruals to the salaried plan and the savings_plan benefit increase do not produce an overall increase in plan liabilities during the remaining amortization period of the funding waiver this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling considers only the application of sec_412 of the code and sec_304 of erisa to the amendments described above and does not consider any other issues that may arise in connection with the salaried plan or savings_plan or these amendments because the total amount of the new employer_contribution to the savings_plan when added to the required contributions under sec_412 to salaried plan does not exceed the required_contribution to the salaried plan prior to the cessation of benefit accruals there will not be an increase in liabilities hence sec_412 of the code and sec_304 of erisa do not apply in this situation authorized representative pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your _ if you require further assistance in this matter please contact sincerely yours é bled f james e holland jr manager employee_plans technical
